Title: From George Washington to William Crawford, 25 September 1773
From: Washington, George
To: Crawford, William



Dr Sir,
Mount Vernon 25th Septr 1773

Since writing the enclosed, I have further understood that the Governor, from some displeasure at Capt: Bullet’s conduct, (whether for surveying at all, or for other persons, besides those claiming under the Proclamation; or whether for a speech & engagement wch he entered into with the Indians,) has order’d him in—If the Govrs displeasure proceeded from the last mention’d cause, I should be glad (in case of your going down the river in pursuit of your own Land) if you could obtain a license from him to survey my quantity of 10,000 acres, as I will endeavour

to get him to authenticate it, in order that I may proceed to Patenting of it, if the Govr thinks himself at liberty to grant one.
I have wrote to Bullet to this effect, & though I know I gave him mortal offence, by interesting myself in procuring the commission I did, for you, yet I have some expectation of his complying with my request. If he does comply, you must know from him, what surveys he has made, as also what Entries are lodged, in order that you may steer clear of them; and I would recommend it to you to use dispatch, for depend upon it, if it be once known that the Governor will grant Patents for these Lands, the Officers of Pennsylvania, Maryland, Carolina &c. &c., will flock there in Shoals, & every valuable spot will be taken up, contiguous to the river, on which, the Lands, unless it be where there are some peculiar properties, will always be most valuable. I am as before Dr Sir Your very humble Servt

G: Washington

